615 F.2d 1288
J. V. SATTERFIELD, Appellant,v.Joseph CALIFANO, Jr., Secretary of Health, Education &Welfare, Appellees.
No. 79-1487.
United States Court of Appeals,Eighth Circuit.
Submitted Jan. 15, 1980.Decided Jan. 30, 1980.

Sam Boyce, Newport, Ark., for appellant.
Stuart E. Schiffer, Acting Asst. Atty. Gen., Washington, D. C., W. H. Dillahunty, U. S. Atty., and Samuel A. Perroni, Asst. U. S. Atty., Little Rock, Ark., and Paula Mastropiere-Billingsley, Asst. Regional Atty., Dept. of Health, Education & Welfare, Dallas, Tex., for appellee.
Before ROSS and HENLEY, Circuit Judges, and PORTER, District Judge.*
PER CURIAM.


1
J. V. Satterfield appeals from a decision of the district court granting a motion for summary judgment in favor of the Secretary of Health, Education and Welfare, thereby affirming the Secretary's decision to deny Satterfield disability insurance benefits.  The denial was predicated on the Secretary's determination that appellant was not disabled within the meaning of the Social Security Act.


2
We have carefully examined the briefs and the record, and we affirm on the basis of the district court's opinion.  Satterfield v. Mathews, 483 F.Supp. 20 (E.D.Ark.1979).  Substantial evidence supports the Secretary's determinations.  Its denial of disability benefits was not arbitrary, capricious, or an abuse of its discretion.


3
Affirmed.



*
 The Honorable Donald J. Porter, United States District Judge for the District of South Dakota, sitting by designation